DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ response of 3/9/2021 has been considered and entered in the record. New Claims 21-25 are added. Amended Claims 1-2, 4, 7-14, 16-18 and 20-25 are under consideration. The following new rejections are made in view of Applicants’ amendments. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection. 

				      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7 and 23-25  are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (2010/0155231) in view of  Zhang et al (US 2015/0200353) and Tong et al (US 2014/0370658).
With respect to Claim 1, Watanabe et al discloses forming a stack of magnetic tunneling junction (MTJ) layers (Figure 1, 11)  on a bottom electrode (Figure 4) that is disposed over a substrate (Figure 4);  etching the stack of (MTJ ) layers to form a patterned MTJ stack (Figure 1, (a)102 and Figure 1(b) 11; and paragraphs 74 and 102-111), wherein the etching of the stack of MTJ layers (Figure 1(b) 11 and Figure 4, and corresponding text) includes using an etchant gas selected from the group consisting of carbon monoxide and ammonia (paragraphs 5, 76 and 87) and wherein a portion of the MTJ gas is damaged via the etching (Figure 1 (a), 103 and corresponding text); removing the damaged portion of the patterned MTJ stack (paragraphs 112-122) in a vacuum environment which includes applying an inert gas such as Argon  (Ar)  (Figure 3 and corresponding text; and paragraphs 70, 78-79 and 118); and after removing the damaged portion of the patterned MTJ stack, forming an encapsulation layer (Figure 1(b) 16 and 
Watanabe et al differs from the Claims at hand in that Watanabe et al disclose carbon monoxide and ammonia etching gases as an unpreferred embodiment (Watanabe prefers using an alcohol such as methanol to minimize oxidation damage (paragraphs 5, 76 and 87);  Watanabe et al does not disclose wherein a top surface of the bottom electrode is exposed by the etching of the stack of MTJ layers, the top surface of the bottom electrode facing away from the substrate, and that the encapsulation layer physically contacts the top surface of the bottom electrode; and applying a nitrogen gas to remove the damaged portion of the patterned MTJ stack.
With respect to the limitation pertaining to the use of carbon monoxide and ammonia gases, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use carbon monoxide and ammonia as etching gases, as the use of an unpreferred embodiment would be within the level of skill of one of ordinary skill in the art. See In re Burckel, 201 USPQ 67 (CCPA 1979). A reference is not limited to preferred embodiments.  See In re Boe, 148 USPQ 507 (CCPA 1966).

However Watanabe et al do not disclose that “disclose wherein a top surface of the bottom electrode is exposed by the etching of the stack of MTJ layers, the top surface of the bottom electrode facing away from the substrate, and that the encapsulation layer physically contacts the top surface of the bottom electrode.”
Zhang et al  also disclose an MTJ device, and disclose a bottom electrode 210 which is wider that the MJT layer 212, and laterally encapsulated by dielectric layer 202; and the encapsulation layer 222 
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a wider electrode as disclosed by Zhang et al, in the device of Watanabe et al , in order to ensure adequate electrical contact for the MTJ device, and reduce manufacturing costs. As both references pertain to magnetic tunnel devices, a prima facie case of obviousness is established. As the bottom electrode is wider, the encapsulation layer would inherently contact the top surface of the bottom electrode. 

Moreover, Watanabe et al disclose the use of inert gases such as  Argon (Ar),  but does not disclose applying a nitrogen gas to remove the damaged portion of the patterned MTJ stack.
Tong et al is simply relied upon to disclose that nitrogen and argon gases are known inert gases in plasma treatments in reactive ion etch mode (RIE). See paragraph 79.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a nitrogen gas  in the process of Watanabe et al in view of Zhang et al, for its known benefit in the art as an inert gas  in plasma treatments in reactive ion etch mode (RIE) as disclosed by Tong et al. The use of a known inert gas, nitrogen, for its known benefit as an inert gas would have been prima facie  obvious to one of ordinary skill in the art. 
With respect to Claim 2, Watanabe et al and Zhang in view of Tong et al suggest the limitation “wherein the applying of nitrogen gas to remove the damaged portion of the patterned MTJ stack is part of  applying a physical cleaning process to remove the portion of the patterned MTJ stack”. See paragraphs 112-124 of Watanabe et al; and paragraph 79 of Tong et al as discussed above.
With respect to Claim 4, the applying of the physical cleaning process includes performing an ion beam etching process. See paragraphs 112-124 of Watanabe et al.

With respect to Claim 23, and the  limitation “the substrate is a semiconductor substrate, the method further comprising the bottom electrode directly on the semiconductor substrate”, Watanabe discloses forming the bottom electrode on the substrate. See paragraph 3; Figure 4 and corresponding text.
With respect to Claim 24, and the limitation “the semiconductor substrate further incudes a metal contact, and wherein the forming of the bottom electrode directly on the semiconductor substrate includes forming the bottom electrode directly on the metal contact”, the use of metal contacts to provide electrical conductivity to the bottom electrode is disclosed by Zhang et al Figure 2H, 204 and corresponding text. 
With respect to Claim 25, Zhang et al disclose the metal contact (Figure 2H, 204) is covered by the bottom electrode (Figure 2H, 210) after the etching of the stack of MTJ layers to form the patterned MTJ stack. See Figure 2H and corresponding text.

Claims 8-14, 16-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (2010/0155231) in view of  Zhang et al (US 2015/0200353) and Li et al (US 8,912,012).
With respect to Claim 8, Watanabe et al discloses forming a stack of magnetic tunneling junction (MTJ) layers (Figure 1, 11)  on a bottom electrode (Figure 4) that is disposed over a substrate (Figure 4);  etching the stack of (MTJ ) layers to form a patterned MTJ stack (Figure 1, (a)102 and Figure 1(b) 11; and paragraphs 74 and 102-111), wherein the etching of the stack of MTJ layers (Figure 1(b) 11 and Figure 4, and corresponding text) includes using an etchant gas  and wherein a portion of the MTJ gas is damaged 
However Watanabe et al do not disclose that “disclose wherein a top surface of the bottom electrode is exposed by the etching of the stack of MTJ layers, the top surface of the bottom electrode facing away from the substrate, and that the encapsulation layer physically contacts the top surface of the bottom electrode”,  and Watanabe prefers  ion beam etching and not plasma cleaning to remove the damaged sidewall portions.

Zhang et al  also disclose an MTJ device, and disclose a bottom electrode 210 which is wider that the MJT layer 212, and laterally encapsulated by dielectric layer 202; and the encapsulation layer 222 physically contacts the bottom electrode and reduction in manufacturing costs.  See Figure 2G and 2H and corresponding text.
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to use a wider electrode as disclosed by Zhang et al, in the device of Watanabe et al, in order to ensure adequate electrical contact for the MTJ device, and reduce manufacturing costs. As both references pertain to magnetic tunnel devices, a prima facie case of obviousness is established. As the bottom electrode is wider, the encapsulation layer would inherently contact the top surface of the bottom electrode. 


Li et al disclose the fabrication of a magnetic tunnel junction and disclose cleaning the sidewalls using a sputter cleaning process (plasma clean). See column 4, lines 20-40; column 6, lines 45-65; Figure 2, and corresponding text; and Figure 9 and corresponding text.
It would have been obvious for one of ordinary skill in the art, at the time of the invention, to use a plasma cleaning process to clean the sidewalls of a magnetic tunnel junction in the process of Watanabe et al in view of Zhang et al, as Li et al disclose that it is known in the art to clean the sidewalls of magnetic tunnel junctions using sputter cleaning (plasma cleaning). The use of a known process, plasma cleaning, for its known benefit, cleaning sidewalls of MTJ structures,  is within the skill of one of ordinary skill in the art.

With respect to Claim 9, the etching of the stack of MTJ layers includes using an etchant gas selected from the group consisting of carbon monoxide and ammonia. See paragraphs 5, 76 and 87 of Watanabe et al.
With respect to Claim 10, the etching of the stack of MTJ layers includes using carbon monoxide and ammonia. See paragraphs 5, 76 and 87 of Watanabe et al.
With respect to Claim 11, Watanabe et al discloses forming a hard mask (Figure 1(b) 12) over the stack of MTJ layers; patterning the hard mask layer, and wherein the etching of the stack of MTJ layers includes using the patterned hard mask layer as a mask. See Figure 1(b) and corresponding text of Watanabe et al.
With respect to Claim 12, and the limitation “the bottom electrode is laterally surrounded by a dielectric layer, and wherein a top surface of the dielectric layer is exposed after the etching of the stack of MTJ layers”, Zhang et al disclose electrode 210 is surrounded by dielectric layer 202. 
prima facie case of obviousness is established. The dielectric layer would inherently be exposed after the etching process.
With respect to Claim 13, the etching of the stack of MTJ layers includes performing a reactive ion etching. See paragraphs 102-103 of Watanabe et al.
With respect to Claim 14, and the limitation “the thickness of the encapsulation layer is in a range of from about 50 Angstroms to about 500 Angstroms”, the determination of the optimum thickness of the encapsulation layer, would have been obvious as a matter of optimization, in this case the determination of how much protection is needed without unduly increasing the size of the device. Moreover, the Examiner notes that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See Allen et al v. Coe , 57 USPQ 136. Furthermore, the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. See In re Antonie, 559 F 2d 618, 195 USPQ 6 (CCPA 1977). In the present case determining the optimum thickness would be a matter of optimization, for providing the necessary amount of protection of the magnetoresistance device without unduly increasing the size of the device.


 

With respect to Claim 17, Watanabe et al disclose a portion of the sidewall of the patterned MTJ structure is damaged by the etching of the stack of MTJ layers. See Watanabe et al Figure 1(a) step 103 and corresponding text.
With respect to Claim 18, Watanabe et al disclose the etching of the stack of MTJ layers and the performing of the cleaning process occur in a vacuum environment. See Figure 3 and corresponding text of Watanabe et al.
With respect to Claim 20, Watanabe et al disclose the etching of the stack of MTJ layers includes applying both carbon monoxide and ammonia. See paragraphs 5, 76 and 87.
With respect to Claim 21, Watanabe et al disclose after the etching of the stack of MTJ layers to form the patterned MTJ structure, oxidizing the portion of the sidewall surface of the patterned MTJ structure. See paragraph 76 of Watanabe et al.
With respect to Claim 22, and the limitation “wherein the oxidizing the portion of the sidewall surface of the patterned MTJ structure includes exposing the patterned MTJ structure to a non-vacuum atmosphere”, omission of an element and its function is obvious if the function of the element is not desired. See Ex Parte Wu, 10 USPQ 2031 (BPAI 1989).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 7-14, 16-18 and 20-25  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-16 of U.S. Patent No. 10,516,101 . Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 3 and 5-6 .
it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to arrive at the present claim limitations, as omission of an element if its function is not needed, the dielectric layer, is obvious. See Ex Parte Wu, 10USPQ 2031 (BPAI 1989). 
With respect to Claim 2, Claim 13 of US 10,516,101 discloses a physical cleaning process.
With respect to Claim 4, Claim 14 of US 10,516,101 discloses an ion beam etching process.
With respect to Claim 7, Official Notice is taken that tilting a substrate is notoriously well known in the art.
With respect to Claim 8, Claim 8 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, Claim 13 of US 10,516,101 disclose plasma cleaning.
With respect to Claim 9, Claim 9 is rejected for the reasons as discussed above with respect to Claim 1.
With respect to Claim 10, Claim 10 is rejected for the reasons as discussed above with respect to Claim 1.
With respect to Claim 11, Claim 2 of US 10,516,101 discloses the use of a hardmask.
With respect to Claim 12, Claim 1 of US 10,516,101 discloses a dielectric layer.
With respect to Claim 13, Claim 14 of US 10,516,101 discloses an ion beam etching process.
With respect to Claim 14, Claim 8 of US 10,516,101 discloses the thickness of the encapsulation layer.
With respect to Claim 16, Claim 16 is rejected for the reasons as discussed above with respect to Claim 1.
With respect to Claims 17, Claim 1 of US 10,516,101 discloses damage.
With respect to Claims 18, Claim 12 of US 10,516,101 discloses the limitations of Claim 18.

With respect to Claims 21, Claim 3 of US 10,516,101 discloses the limitations of Claim 21.
With respect to Claims 22, the claims of US 10,516,101 do not require a vacuum chamber.
With respect to Claims 23, Claim 1 of US 10,516,101 discloses the limitations of Claim 23.
	With respect to Claims 24-25, the Examiner takes Official Notice that the formation of a metal contact under the bottom electrode, to provide electrical contact is notoriously well known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
March 12, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812